Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on April 16, 2022 have been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title is meant to have an “informative value in indexing, classifying, searching”. See MPEP606.01.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-11, 12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et. al. U.S. Patent Pub No. 2017/0083436 (hereinafter Jung) in view of O'Krafka et. al. US Patent Pub No. 2017 /0242790 (hereinafter O'Krafka).
Regarding claim 1, Jung teaches a memory device including a plurality of memory blocks and a map data block including mapping information between a logical address and a physical address (Fig.1,2,3, 15 L2P table; Para6-7 "memory system including a memory controller, including an update cache, and a non-volatile memory device including a memory cell array including a storage region divided into blocks and a meta region storing mapping tables managing data stored in the storage region" Para14-15, 45-46 "L2P Info is data that identifies or allows correlation between logical address(es) and corresponding physical address(es)."); a buffer memory device configured to store a block state table including block state information, the block state information including a map segment to which a logical address of data stored in each of the plurality of memory blocks belongs (Fig.1,2, 3, 5; 15; Para42-43 update cache corresponds to buffer memory containing block mapping information; Para61-62,81-82"The meta region 311 may be used to store a plurality of mapping tables (L2P Table) containing mapping information associated with normal data stored in the storage region 312" ); and a memory controller configured to determine valid data of a source block among the plurality of memory blocks based on mapping information corresponding to the source block and block state information corresponding to the source block, and move the valid data to an open memory block in which no data is stored (Fig.7;Para74-75 "during a garbage collection operation, the memory device 300 will copy valid data from at least one source block of the storage region 312 to at least one destination block."), wherein the memory controller generates a valid page list and controls the memory device to move the valid data to the open memory block based on the valid page list, the valid page list being generated using the block state information and the mapping information for the plurality of memory blocks (Fig.5, 6B;12,13, 15; Para77-78 "Upon entering the garbage collection mode, the memory controller selects a plurality of source blocks (S12) and at least one destination block (S13" destination block corresponds to open block; Para103-105,110-113)..
	However, Jung fails to teach but O'Krafka teaches valid page list in which information of the valid data is arranged in a stripe page unit according to an order of logical addresses (Fig.4, 5,6; Para5, 16-17 "identify two or more logical stripes in accordance with data storage information stored at the host system, and to enable a process of coalescing valid data in the two or more logical stripes, the coalescing process including moving the valid data in each identified logical stripe and repacking valid logical addresses (i.e., logical addresses at which valid data is stored) to a contiguous portion of a corresponding target logical strip ( e.g., at the beginning of the target logical stripe), the target logical stripe comprising the respective logical stripe or another logical stripe distinct from the respective logical stripe")
Jung and O'Krafka are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
	Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Jung, and incorporating the stripe method, as taught by O'Krafka.  
	One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by O'Krafka (Para4-5).
Regarding claim 4, the combination of Jung and O'Krafka teaches all the limitations of the base claims as outlined above.
Further, Jung teaches wherein the block state table includes a plurality of map segments for each of the plurality of memory blocks, and each of the plurality of map segments corresponds to a plurality of logical addresses (Fig.5, 6a, b; Para80-82;87-88 "Referring to FIG. 6B, the first mapping table (L2P Table 1) is assumed to include table information for a logical address (ADD_L) and a corresponding physical address (ADD_p)."). 
Regarding claim 5, the combination of Jung and O'Krafka teaches all the limitations of the base claims as outlined above.
Further, Jung teaches wherein, when write data is stored in the memory device, the memory controller controls the buffer memory device to store, as a set state, a bit representing a map segment corresponding to a logical address of the write data, the bit being included in the block state information (Fig.5, 6a, b; Para80-82;87-88). 
Regarding claim 6, the combination of Jung and O'Krafka teaches all the limitations of the base claims as outlined above.
Further, Jung teaches wherein, when one of the plurality of memory blocks is erased, the memory controller controls the buffer memory device to store, as a clear state, bits representing map segments corresponding to the one block, the bits being included in the block state information(Fig.5, 6a, b; Para80-82;87-88).  
Regarding claim 7, the combination of Jung and O'Krafka teaches all the limitations of the base claims as outlined above.
Further, Jung teaches wherein the memory controller: determines, a valid data address, a logical address corresponding to a physical address of the source block among logical addresses corresponding to the map segment; and determines, as the valid data, data corresponding to the valid data address (Fig.6B;12,13, 15; Para87-88,77-78).
Regarding claim 8, the combination of Jung and O'Krafka teaches all the limitations of the base claims as outlined above.
Further, Jung teaches wherein the buffer memory device includes information on a number of valid pages included in each of the plurality of memory blocks (Fig.6B;12,13, 15; Para80-82)
Regarding claim 9, the combination of Jung and O'Krafka teaches all the limitations of the base claims as outlined above.
Further, Jung teaches wherein the memory controller determines the source block among the plurality of memory blocks, based on the information on the number of the valid pages (Fig.13-15; Para110-113 "Block(s) having a valid data count less than an established threshold (i.e., having a relatively low valid data count) are active block that is be additionally written to.").
Regarding claim 10, the combination of Jung and O'Krafka teaches all the limitations of the base claims as outlined above.
Further, Jung teaches wherein the source block is a memory block having a smallest number of valid pages among the plurality of memory blocks (Fig.5; 12-13; Para110-113).
Regarding claim 11, the combination of Jung and O'Krafka teaches all the limitations of the base claims as outlined above.
Further, Jung teaches wherein the buffer memory device is a static random access memory (Fig.1-3; Para42-43 "the update cache 112 will be implemented using volatile memory such as DRAM or SRAM that offer relatively fast data access operations").
Regarding claims 12, 14-20, the combination of Jung and O'Krafka teaches these claims according to the reasoning set forth in claim 1, 4-11.

Allowable Subject Matter
Claims 2-3, 13-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including at least  the limitations of : “wherein the stripe page unit corresponds to a set of pages having a same page row among pages included in a plurality of dies of the memory device”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Igahara et.al. US20190095116 teaches GC when free block reaches a threshold.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TASNIMA . MATIN
Primary Examiner
Art Unit 2135



/TASNIMA MATIN/Primary Examiner, Art Unit 2135